 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                           SOUTHERN DIVISION
11

12

13
     MISS GLOBAL ORGANIZATION LLC          Case No.: SA CV 17-2223-DOC (KESx)
14
     ET AL,
15
         Plaintiffs,                       ORDER TO SHOW CAUSE RE:
16
                                           PRELIMINARY INJUNCTION
17       vs.

18
     MAK ET AL,
19
         Defendants
20

21

22

23

24

25

26

27

28


                                     -1-
 1         On December 12, 2018, Plaintiffs Miss Global Organization, LLC and Van Pham
 2   (collectively, “Plaintiffs”) filed an Ex Parte Application for Temporary Restraining Order and
 3   Preliminary Injunction (Dkt. 61). On December 14, 2018, the Court granted in part Plaintiffs’
 4   Ex Parte Application for Temporary Restraining Order. In the light of the foregoing, the Court
 5   ORDERS Defendants to appear before this Court on December 21, 2018 at 1:30 p.m. to
 6   SHOW CAUSE why the Court should not issue a preliminary injunction.
 7         The parties may file supplemental briefs in support of or in opposition to a preliminary
 8   injunction by Tuesday, December 18, 2018.
 9

10

11   DATED: December 14, 2018
12
                                                                DAVID O. CARTER
13
                                                          UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    -2-
